Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 9-13 and 21-26 are pending in the present application. The instant claims are rejected as indicated below. 

Claim Rejections - 35 USC § 103
The rejection of claims 1-5, 15 and 16 under 35 U.S.C. 103 over Sutton et al. (WO 2009/050228) and Martinez-Muriana et al., (Scientific Reports, 2016) in combination is made moot by the cancellation of the instant claims.

The rejection of claims 9-13 under 35 U.S.C. 103 over Sutton et al. (WO 2009/050228) and Martinez-Muriana et al., (Scientific Reports, 2016) in combination is maintained and claims 21-26 are rejected under 35 U.S.C. 103 over Sutton et al. (WO 2009/050228) and Martinez-Muriana et al., (Scientific Reports, 2016) in combination.
Sutton et al. teaches CSF-1R inhibitory compounds such as,

    PNG
    media_image1.png
    118
    566
    media_image1.png
    Greyscale
 or pharmaceutically acceptable salts thereof, as a CSF-1R inhibitor for use in treating CSF-1R mediated diseases (see the entire article, especially paragraph 0170, Table 1, compound #81; claim 1).  The reference teaches
Pharmaceutically acceptable salt such as hydrochloride salt (see paragraph 0107);
Increased expression of CSF-1R in Alzheimer’s disease (see paragraph 0189);
Use of the compound in therapeutically effective amounts and that said amounts can be readily determined by routine experimentation that is within the skill and judgement of the ordinary clinician (See paragraph 0211 - 0217); and
The compound may be administered alone or in combination with at least one additional agent; dosages levels of the active compounds varies depending on the route of administration, severity of the disease and the response of the patient; the combination can be administered as a combination; the therapeutic agents can be formulated as separate compositions or as a single composition (see paragraph 0244). 

Sutton et al. does not teach amyotrophic lateral sclerosis (ALS).

However, Martinez-Muriana et al. teaches CSF-1R inhibition utilizing GW2580, a selective CSF-1R, ameliorates the clinical course of amyotrophic lateral sclerosis (ALS) 
(see the entire article, especially Abstract and Discussion).
Therefore, the use of the CSF-1R inhibitor as taught by Sutton in the treatment amyotrophic lateral sclerosis (ALS), i.e., replacing GW2580 with the compound taught by Sutton, is rendered prima facie obvious. The motivation is based on the teaching in the art that CSF-1R inhibition provides treatment of amyotrophic lateral sclerosis.

The claimed invention differs by reciting (a) specific doses (see instant claims 9- 11); (b) specific treatment regimen, i.e., consecutive treatment days (see instant claims 12 and 13) and (c) combination with another therapeutic agent (see instant claims 23-26).

However, as taught by Sutton and would be known to the skilled artisan in the medical art, the dose of the active compounds varies depending on the route of administration, severity of the disease and the response of the patient.  In essence, determining the amount of the compound that would be useful in treating amyotrophic lateral sclerosis and/or the duration of treatment would have been within the level of skill of the ordinary artisan in the medical art at the time of the present invention and would require only routine experimentation.
As recognized by MPEP § 2144.06(I):

    PNG
    media_image2.png
    214
    716
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    136
    716
    media_image3.png
    Greyscale

Thus, the combination of the compound of Sutton with another CSF-1R inhibitor, for example, GW2580 (taught by Martinez-Muriana et al., 2016) or another compound useful for treatment of ALS to a patient in need of treatment would have been prima facie obvious to the skilled artisan in the art at the time of the present invention.  The idea to combine flows logically from their having been individually taught in the prior art as having the same activity or for treatment of the same disorder(s).
Therefore, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues neither Sutton nor Martinez-Muriana et al. teach a method for treating amyotrophic lateral sclerosis with 4-(2-((1R,2R)-2-hydroxycyclohexylamino) benzothiazol-6-yloxy)-N-methylpicolinamide (i.e., “BLZ945”) at a dose of about 250 mg to about 350 mg per day; and there is no reasonable expectation that such methods would be successful with reference to paragraphs [0036] and [0223] and Beckmann et al., 2018.
Applicant’s argument was considered but not persuasive for the following reasons.
The rejection is based on the combined teachings of Sutton and Martinez-Muriana as discussed above.  Briefly, Sutton teaches the use of CSF-1R inhibitor for treating ALS is taught by Sutton and Martinez-Muriana teaches GW2580 as a CSF-1R inhibitor.  Based on said teachings and the level of skill of the ordinary artisan in the art at the time of the present invention, treating ALS utilizing GW2580 is rendered prima facie obvious.  Determining the amount(s) of compound useful in said treatment would have been within the level of skill of the ordinary artisan.  As noted by the present specification:

    PNG
    media_image4.png
    305
    480
    media_image4.png
    Greyscale
(see US 20200093801, paragraph [0034]) and Sutton teaches

    PNG
    media_image5.png
    368
    591
    media_image5.png
    Greyscale

In essence, determining the amount(s) of a drug useful in treating a disease would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.  Said determination is routinely done in the medical art.
For these reason, the rejection of claims 9-13 under 35 U.S.C. 103 over Sutton et 
al. (WO 2009/050228) and Martinez-Muriana et al., (Scientific Reports, 2016) in 
combination is maintained and claims 21-26 are rejected under 35 U.S.C. 103 over Sutton et al. (WO 2009/050228) and Martinez-Muriana et al., (Scientific Reports, 2016) in combination.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628